SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

915
CA 10-02477
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


WILLIAM DAVID YOUNG, WILLIAM KRAMER, AND LISA
PECORARO, INDIVIDUALLY AND ON THE BEHALF OF
ALL PROPERTY OWNERS SIMILARLY SITUATED,
PLAINTIFFS-RESPONDENTS,

                    V                             MEMORANDUM AND ORDER

MICHAEL R. CROSBY, DEFENDANT-APPELLANT.


FELT EVANS, LLP, CLINTON (ANTHONY G. HALLAK OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DAVID V. DELUCA, ROCHESTER, FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Wayne County (John B.
Nesbitt, A.J.), entered March 5, 2010. The order, inter alia, denied
defendant’s cross motion for summary judgment and granted plaintiffs
a preliminary injunction.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by granting that part of the cross
motion seeking summary judgment dismissing the first and third causes
of action and as modified the order is affirmed without costs.

     Memorandum: Plaintiffs commenced this action seeking, inter
alia, a determination that they have an easement by express or implied
grant or by prescription over a parcel of property owned by defendant.
We note at the outset that plaintiffs’ cross appeal has been deemed
abandoned and dismissed by their failure to perfect it in a timely
fashion (see 22 NYCRR 1000.12 [b]; Bucklaew v Walters, 75 AD3d 1140,
1141). We therefore do not address the cross appeal.

     We agree with defendant that Supreme Court erred in denying that
part of his cross motion seeking summary judgment dismissing the first
cause of action, alleging that plaintiffs have an easement by express
or implied grant over defendant’s parcel. Defendant established as a
matter of law that the dominant and servient parcels did not have a
common grantor (see Dichter v Devers, 68 AD3d 805, 806-807), and
plaintiffs failed to raise a triable issue of fact in opposition (see
generally Zuckerman v City of New York, 49 NY2d 557, 562). We also
agree with defendant that the court erred in denying that part of his
cross motion seeking summary judgment dismissing the third cause of
action, alleging that plaintiffs are entitled to an award of sanctions
pursuant to 22 NYCRR 130-1.1. “ ‘New York does not recognize a
                                 -2-                           915
                                                         CA 10-02477

separate cause of action to impose sanctions’ pursuant to 22 NYCRR 130
- 1.1 (c)” and, in any event, defendant’s conduct in defending the
action is not frivolous within the meaning of that rule (Schwartz v
Sayah, 72 AD3d 790, 792). We therefore modify the order accordingly.

     The court, however, properly denied that part of the cross motion
seeking summary judgment dismissing the second cause of action,
alleging that plaintiffs have a prescriptive easement over defendant’s
parcel. Defendant’s own submissions raise triable issues of fact with
respect to that cause of action (see Barra v Norfolk S. Ry. Co., 75
AD3d 821, 823-824; cf. King’s Ct. Rest., Inc. v Hurondel I, Inc., ___
AD3d ___ [Sept. 30, 2011]). Finally, we conclude that the court did
not abuse its discretion in granting plaintiffs’ motion insofar as it
sought a preliminary injunction, thereby preserving the status quo
pending a determination on the merits (see S.P.Q.R. Co., Inc. v United
Rockland Stairs, Inc., 57 AD3d 642; Moody v Filipowski, 146 AD2d 675,
678).




Entered:   September 30, 2011                   Patricia L. Morgan
                                                Clerk of the Court